Citation Nr: 1417015	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active duty from July 1963 to July 1976, and from November 1978 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to a TDIU due to service-connected disabilities.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when the Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Treatment records from Dr. Wright, M. D., indicate that in February 2012, the Veteran had a total right knee replacement.  The Board finds that these records indicate that the Veteran's service-connected right knee condition, previously service-connected as degenerative joint disease of the right knee and currently service-connected as right total knee arthroplasty, has worsened and therefore may have an increased effect on the Veteran's ability to work.  Accordingly, the Board concludes that a VA examination is necessary to determine whether his service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation.  

The Board notes that the Federal Circuit recently held that VA is not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in this case, the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  Therefore, an examination and opinion is required.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all outstanding private treatment records related to his service-connected disabilities.  Thereafter, take appropriate steps to secure any treatment records not currently of record, to include any identified private treatment records and all VA treatment records dated from December 2011 to the present from the VA Medical Center in Omaha, Nebraska, and any associated outpatient clinic.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a comprehensive VA evaluation by a vocational specialist to determine whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

In conjunction with providing the requested opinion, the examiner should review the claims file and a copy of this remand.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The Veteran is currently service-connected for: left total knee arthroplasty; right total knee arthroplasty; diabetes mellitus type II, with erectile dysfunction; discectomy and fusion of the cervical spine, C5-C6, and C6-C7; tinnitus; peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with erectile dysfunction; peripheral neuropathy, right lower extremity associated with diabetes mellitus type II with erectile dysfunction; eschar left big toe; and bilateral hearing loss.

Additionally, the examiner should address and reconcile his or her opinion with the March 2011 and December 2011 VA examination reports and opinions, letters from Dr. Hanich, dated in January 2012 and November 2011, and the Veteran's lay statements.   

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is requested to provide a complete rationale for his or her opinion

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


